Citation Nr: 1648530	
Decision Date: 12/30/16    Archive Date: 01/06/17

DOCKET NO.  13-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) so that a video hearing may be scheduled.


REMAND

The Veteran made a timely request for a video hearing before a member of the Board.  He was advised in a March 2015 letter that such hearing was scheduled for the New Orleans RO in April 2015.  Within a week of receipt of the letter, the Veteran requested that the hearing be transferred to the Jackson, Mississippi, RO, because it was closer to his home.  He followed up with that request a week later, but the hearing was not rescheduled.  He did not attend his April 2015 hearing.  The Veteran followed up with his request again in September 2015.  To date, his hearing has not been rescheduled and there is no indication that he withdrew his request.  Therefore, this matter must be remanded.  The Veteran has a right to have this hearing prior to deciding the appeal of this claim.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing before a VLJ.  Timely notice of the date, time, and place of the hearing should be provided to the Veteran and his representative by letter mailed to the current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




